The developing countries are fortunate to have such men as Mr. Amerasinghe. His election to the presidency of the General Assembly's thirty-first session is indeed a wise choice, demonstrating the Assembly's appreciation of the efforts personally exerted by him and by his country for the promotion of international co-operation and accord and the codification of international relations. His participation over many years in the activities of this Organization and in international conferences, the most recent being the Fifth Conference of Heads of State or Government of Non-Aligned Countries, his chairmanship of the Third United Nations Conference on the Law of the Sea since its inception, and his recognized diplomatic sagacity, soundness of judgment and ability to bring about acceptable formulations are a guarantee that the work of this session will be brought to the successful conclusion hoped for and anticipated by us all. For all those reasons my delegation extends to Mr. Amerasinghe sincere and heart felt congratulations, wishing him every success.
43. Nor can I let this occasion pass without expressing my delegation's appreciation to the last President of the General Assembly, the Prime Minister and Foreign Minister of Luxembourg, Mr. Gaston Thorn, who so ably conducted the meetings of the thirtieth session.
49.	The United Nations-with a sphere of activities vast and diverse beyond imagination, with enormous capabilities and a wealth of human and technical resources, facing as it does difficulties and crises that sometimes imperil not only the United Nations but the world itself, bringing it to the edge of a dangerous precipice requires an able man at the helm to steer it out of crises and to exploit all its potential for the preservation of international peace and security. The United Nations could not have found a better Secretary-General than Mr. Kurt Waldheim, who, in the most exemplary fashion, has exerted prodigious efforts in his discharge of this immense international responsibility.
50.	My delegation takes pleasure in commending the efforts of Mr. Waldheim and in declaring that his re-election as Secretary-General of this Organization will be instrumental in developing our Organization to serve the interests of world peace and security. My delegation fully supports his re-election to another term, confirming its confidence in his administration of this Organization.
51.	This year my delegation is pleased to extend congratulations to the Government and people of Seychelles on their admission to membership of our Organization. The Sultanate of Oman looks forward to that day in the near future when all the countries of the world . will be independent, sovereign and represented here, taking part in laying the foundation for global justice, welfare and equality.
52.	Despite the success of our Organization in solving certain international problems resulting from colonialism, armed invasion and the forcible occupation of the territory 
of independent States, there still remain important problems which pose a threat to world peace and security, problems that demand our urgent attention.
53.	Numerous resolutions have been adopted by the Security Council and the General Assembly concerning the problem of the Middle East. These resolutions remain to be implemented. For the failure to achieve progress towards a just and lasting settlement in the Middle East has created a state of instability and tension that dominates the region and threatens peace and security not only in that area, but also throughout the world. It is incumbent upon the international community to exercise its legitimate powers by all peaceful means, including the reconvening of the Geneva Peace Conference on the Middle East as soon as possible, with the participation of all parties concerned, without exception, in order to reach a peaceful settlement of the problem. That, and that alone, is the course that will ensure a relaxation of tension in the region, the course that will promote world peace and security.
54.	The Sultanate of Oman, as I have already stated, endorses peaceful coexistence among all nations, irrespective of their system of government, so long as the people of each country have chosen a system that suits their public interest. Unfortunately, however, some major Powers still attempt to interfere in the internal affairs of other nations, using for that end other States over which they have some influence or which subscribe to the same ideology. The object of these agent States is to provoke disturbances, stage coups d'etats, encourage subversive elements or incite fratricidal murders, in order to gain approval and win generous rewards from their powerful client States.
55.	The sums being wasted to foment such disturbances and dissension are enormous. And at the very time when the financial resources of developing nations are so sorely needed to raise the peoples' standard of living, needed to avert the famine already afflicting some of them, needed to promote economic development, welfare and security in the world framework, these nations find themselves deprived of those resources, which are diverted to the defense of their independence, existence and population against infiltrators and saboteurs.
56.	In that connexion I regret that the Foreign Minister of Aden made a speech before the Assembly that was marked by interference in our internal affairs and export of subversive elements to our country. We will not stoop to the level of vituperation and so will not take the trouble to reply, for the people of our region, indeed the people of the whole world, know the kind of Government that is established in Aden and know how it works; they also know the kind of Government established in Oman and its achievements.
57.	The Sultanate of Oman, out of its faith in the principle of non-intervention in internal affairs and in pursuance of a policy of good-neighborly relations, has never interfered and never will interfere in the affairs of any other State, in particular the affairs of its neighbors in the Gulf region. On the contrary, my Government always extends the hand of assistance to our neighbors, not excluding even that neighbor which intervenes in our internal affairs, in the hope that all such States will desist from intervention and live in peace with their neighbors on the basis of mutual respect for the sovereignty of each of them.
58.	My delegation calls upon those countries which attempt to intervene in the affairs of neighboring countries, and thereby drain their own resources and deprive their own people of much-needed care and well- being, to desist from such intervention in the internal affairs of other countries, whether they be neighbors or not. We call upon those countries to turn their attention to the welfare and development of their own peoples, to endeavor to provide the basis for a decent life for their citizens.
59.	My delegation affirms, that the Sultanate of Oman, which extends the hand of cooperation to others, is able to defend its integrity and its people against any meddling in its internal affairs by any country- The Sultanate of Oman is further determined to pursue all avenues of co-operation to promote the well-being of all countries in the Gulf area in the context of economic development and world peace.
60.	My delegation has a profound faith in full co-operation among developing countries in general. If those developing countries that are neighbors in a given region of the world could join forces to defend their economic, political and defense interests and their security, it would be possible to create zones of peace far removed from the rivalries of the major Powers. It would, further, be possible to achieve inter-zonal co-operation.
61.	The creation of such zones would not be extremely difficult, given the sine qua non of common interests among the countries of die region, which requires that every country in the zone would be considering its neighbors interests along with its own, and those interests would provide the sound foundation for good relations.
62.	It is well known that the developing countries are not similar in every respect. There are varying degrees of development among those nations, and many fields of development are fully open to dose and constructive cooperation among them free of any motivation of selfish gain. The areas of co-operation would be determined by the capabilities and resources available to some and needed by others. If the creation of such co-operation could be achieved by methods consistent with the resources and capabilities of each member, the foundation would be laid for the mobilization of the political will to create such zones of peace, with equality among countries of the zones. Undoubtedly the desire for co-operation would prompt the development of a complex of relations and co-operation in various economic, cultural, social, technological and scientific fields.
63.	We believe in this pattern of international co-operation, which would lead to the creation of regional zones, and we.declare here pur willingness to extend a hand to all countries in our region in order to achieve development and security for our peoples and to preserve our independence against any foreign intervention. It has been demonstrated beyond doubt that a policy of military pacts is doomed to failure and that regional co-operation among neighboring countries, backed by the political will to 
achieve economic, social and cultural development, is the corner-stone for.the establishment of groupings whose goal is the attainment of interdependence among members of the region in the interest of regional and international peace and security.
64.	Today's world necessitates the creation of such groups among nations bound together by a common destiny. No country, however strong or self-sufficient it may be, can live isolated from the rest of the world, and the security and peace of major Powers actually depend on the security and integrity of the smaller nations. International security is an integral, indivisible whole. With this in mind, we also believe in and support the Declaration on the Indian Ocean as a zone of permanent peace [resolution 2832 (XXVI)].
65.	In the introduction to his annual report on the work of the Organization the Secretary-General [A/31/l/Add.l], substantiating his statement with figures, has reminded us that a situation prevails which constitutes a massive drain on resources. I refer to the expenditure on armaments, which every year amounts to almost $300 billion. Allocations for the arms race since the Second World War have exceeded $6,000 billion, which is almost equal to the gross national product of all the countries of the world for the year 1976.
66.	This regrettable fact prompts us to ponder the pernicious danger that threatens the human race and its existence. Disarmament, like other international problems, is not an isolated phenomenon. Rather, it is fundamentally linked with international peace and security. There is no doubt that dispelling the fear and uncertainty among States and guaranteeing their safety from aggression, attack, occupation, colonialism and intervention in their internal affairs would significantly contribute to the attainment of the final goal of complete and general disarmament. Then, those staggering sums which are wasted in the arms race could be directed to the development and welfare of the international community.
67.	International economic relations require our special and increasing attention since the issue of development is also organically connected with international peace and security. We should not view development in the abstract or in isolation from international politics. Developing countries do not regard the question of development as a lifeless mathematical equation but view it in terms of their portion of daily bread.
68.	The Economic Declaration of the non-aligned countries adopted by the Colombo Conference in August 1976 [A/31/197, annex II] has confirmed this fact. That Declaration also stresses the practical means to achieve development in the world. On the basis of the principle of international interdependence, the burdens of development postulate effective participation by the developed countries and the developing countries. The developing countries are themselves fully aware that they, too, have responsibilities and obligations in the advancement of their economies. Both sides of the scale should be equally weighted, and burdens should be measured against capacities and resources.
69.	We now have a heap of international documents which voice the conscience of the world and whose provisions deserve to be put into effect and to be respected since they are the result of long and exhausting studies and negotiations. I am referring to the proceedings of the United Nations General Assembly at its sixth and seventh special sessions and at other, regular, sessions, as well as to documents emanating from other international conferences. In particular I am referring to the Declaration and Program of Action on the Establishment of a New International Economic Order [resolutions 3201 (S-VI) and 3202 (S-VI)] and the Charter of Economic Rights and Duties of States [resolution 3281 (XXIX)/. All those international documents urge consideration of the patterns of existing international economic relations whether in the field of international trade, of international monetary structure, of the flow of capital and investment, of the transfer of technology or of world food or in the organizational arrangements in those fields.
70.	My delegation appeals to developed countries to do their duty in the cause of international development-not by making grants or donations but, rather by entering into a commitment to their partners in the international community for their common good and for the elimination of a serious danger that threatens world peace and security.
71.	My delegation is fully convinced that the developing countries, on their own side, must spare no effort to play their part, whether this calls for self-reliance, co-operation among themselves, or reaching an understanding with the developed world to achieve their goals on the road to development.
72.	Proceeding from the principle of international co-operation, in which we all believe, especially co-operation in promoting international trade, shipping and the exploitation of the mineral resources of the seabed, the Sultanate of Oman has effectively participated in the Third United Nations Conference on the Law of the Sea, the fifth session of which, it was hoped, would reach an international agreement taking into account the interests of all nations and provide a practical and useful regime of the sea.
73.	Oman has effectively contributed to all the previous sessions of the Conference. It has submitted working papers in which it outlined its position on navigation in an attempt to reach acceptable and just solutions. This manifests our direct concern with questions of navigation, especially in the straits used for international navigation, as the Sultanate of Oman is a developing strait and coastal State. It is interested, in the first instance, in the protection of its security and sovereignty over its territories so that it may carry out its role of protecting and ensuring the regularity of international navigation in the interest of development and the promotion of world trade. In this, we are ready to co-operate with all countries in order to attain a bright and better future for an ideal international community.
74.	Although the Conference has not yet achieved reconciliation of the conflicting interests or overcome the doubts and fears of certain countries, or mitigated the excessive concern of others for their own interests, we sincerely hope that the Conference will, at its next session in May 1977, reach solutions to these conflicting positions and adopt the international convention awaited by all of us in the common interest of mankind.
75.	Having reviewed my country's point of view on various international problems, my delegation holds that we 
cannot solve our political, economic and human issues except with sincere efforts to realize the objectives stipulated by the Charter of our Organization. This cannot be done with words or speeches, but with positive and serious action, through co-operation in the assessment of our problems in a realistic and practical manner. In this way, we will be able to attain the common good which will be beneficial to all parties concerned and to the world at large.
76.	Let us then replace international confrontation with international co-operation in our discussions of the problems before us in our work this year. Let us reconcile our own interests with the general interest of the international community in order to realize the aspirations of people everywhere, who expect our Organization to do much towards the achievement of development and international peace and security.
77.	Ever since His Majesty Sultan Qabus assumed the leadership of the Sultanate of Oman, the Sultanate has been working with dedication to the principles I have just mentioned to achieve development for its people and other peoples of the world, on the basis of regional and international understanding and co-operation.
78.	Oman will effectively exert all its efforts, and direct all its capacities and its full potential, to attaining the fundamental objectives of our Organization, objectives in which Oman has the profoundest faith, for the establishment of an ideal international community in which prosperity, security and peace shall prevail everywhere.
